Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any             Jan 13 2015, 10:34 am
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                            ATTORNEY FOR APPELLEE:
PATRICK A. DUFF                                    KAREN M. HEARD
Duff Law, LLC                                      Evansville, Indiana
Evansville, Indiana




                                 IN THE
                       COURT OF APPEALS OF INDIANA

IN RE THE MATTER OF THE ,                          )
PATERNITY OF:                                      )
A.M.                                               )
BY NEXT FRIEND,                                    )
E.D.A.                                             )
                                                   )
Appellant                                          )       No. 82A01-1402-JP-055
                                                   )
                 vs.                               )
                                                   )
B.K.S.,                                            )
                                                   )
          Appellee.                                )


                  APPEAL FROM THE VANDERBURGH SUPERIOR COURT
                          The Honorable James M. Redwine, Judge
                              Cause No. 82D01-1103-JP-164


                                        January 13, 2015

                  MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
        E.A. (Mother) appeals from the trial court’s order awarding physical custody of

the parties’ five-year-old daughter, A.S.1 (Child) to B.S. (Father) and denying Mother’s

petition to relocate. She presents the following restated issues:

        1. Did the trial court abuse its discretion by admitting evidence of facts
           existing before the entry of the previous custody order?

        2. Did the trial court abuse its discretion in denying Mother’s petition for
           permission to relocate?

        3. Did the trial court abuse its discretion by modifying custody?

        We affirm.

        Mother and Father met in 2008 when Father, an attorney, represented Mother in a

criminal matter. Mother and Father dated briefly in April 2008, and the relationship

resulted in the birth of Child in December 2008.                    At one point during Mother’s

pregnancy, Father sent Mother an email asking her due date. Mother responded that she

had already taken a test and that the baby was not Father’s.2 This was not true.

        When Child was approximately two years old, Mother contacted Father and

informed him that Child was his. Father immediately began visitation with Child and

paid for and underwent DNA testing, which confirmed that he was Child’s father. In

June 2011, the parties entered into an agreement regarding custody and parenting time,

which was accepted by the trial court. Pursuant to the order, the parties had joint legal

and physical custody, with Mother designated as the primary physical custodian.

        Although the parties refer to child as A.M. in their captions, the record reflects that Child’s last
        1

name has been changed to Father’s, and her initials are now A.S.
        2
         At trial, Mother insisted that she had not sent this response and that the email address did not
belong to her. The trial court found that Father’s evidence, which included copies of Mother’s resumes
and job applications bearing the email address in question, refuted Mother’s claim.


                                                     2
       On November 20, 2012, Father filed a petition to modify custody in which he

requested full legal and physical custody of Child, with Mother to have parenting time

pursuant to the Indiana Parenting Time Guidelines. On August 2, 2013, while the

petition to modify remained pending, Mother filed a notice of intent to relocate, in which

she indicated that she was engaged to be married and planned to move to St. Louis with

Child to reside with her soon-to-be husband. Father filed a timely objection, in which he

again requested custody of Child, and the parties participated in mediation. Mother and

Father were unable to reach an agreement, and an evidentiary hearing was scheduled.

       The hearing was held on November 21 and December 17, 2013. At the hearing,

extensive evidence was presented concerning Mother’s habitual patterns of dishonesty

and their impact on Child’s living situation. For example, shortly after Child was born,

Mother married Jeremy Calvert. Less than one month after the wedding, Calvert filed for

an annulment, claiming that the marriage had been based on a misrepresentation of facts.

Calvert testified that he was unaware when he married Mother that she had a criminal

record, and that Mother had falsely stated that she was an accountant or CPA. The

marriage was eventually dissolved.

       Shortly after returning from her honeymoon with Calvert, Mother was arrested on

pending criminal matters. She was ultimately ordered to serve ninety days in jail for

lying to the court. During this time, Child stayed with Mother’s parents because Mother

had not yet informed Father of his paternity.

       Mother also has a history of misrepresenting her experience, credentials, and

criminal history on resumes and job applications. She was fired from at least one job for

                                                3
lying about her qualifications and using a false social security number. Mother testified

that she had a job waiting for her in St. Louis, but stated that she would be ineligible for

the job if she had any felony convictions. Mother testified that she had never been

convicted of a felony, when in fact, she has six felony convictions.

       Evidence was also presented that Mother routinely lied about Child’s paternity.

Mother told Calvert that Child’s father was Shawn Bennett, a man she had previously

dated. She told coworkers that Child’s father was her current husband, Colin Austin.

Mother told Austin that Calvert was Child’s father. When the Guardian ad Litem (GAL)

asked Austin about Father, Austin did not recognize Father’s name and asked if the GAL

was using an alias for Calvert, who Austin believed to be Child’s father. During the

conversation, Austin apparently contacted Mother, because he then stated that Mother

had just told him that Father was actually Calvert’s father and sometimes picked Child up

for Calvert’s visits. The GAL also indicated that when she first met Child and attempted

to talk to her about Halloween, Child told her that they “don’t need to talk about that” and

that they needed to talk about her “2 dads”, one of whom was “nice” and the other

“mean.” Appellee’s Appendix at 2. Father testified that he had heard Child repeat

negative things Mother had said about him. Additionally, evidence was presented that

Mother continued to use Child’s previous last name even after it was changed to Father’s

last name.

       There was also evidence that Mother misrepresented Child’s health status to

Father. On one occasion, when Child was hospitalized, Mother told Father that Child

was out of town. Additionally, Mother told Father that Child was allergic to shellfish and

                                             4
nuts, which Father later discovered to be untrue. Evidence was also presented that Child

had attended five different daycares prior to turning five years old.

       The evidence presented at the hearing established that Father has worked as an

attorney for seventeen years and lives in a home on the north side of Evansville with his

girlfriend of over four years. Father’s fourteen-year-old son (Son) from a previous

relationship lives with him fifty percent of the time, and Father has maintained an

amicable and communicative relationship with Son’s mother.               Child has close

relationships not only with her parents, but also with Son, her paternal and maternal

grandparents, and Father’ girlfriend, all of whom live in the Evansville area.

       On January 7, 2014, the trial court issued a written order denying Mother’s request

to relocate Child and granting Father’s request for full physical custody, but maintaining

the parties’ joint legal custody arrangement. Mother now appeals.

       Where, as here, the trial court enters special findings of fact and conclusions

thereon pursuant to Trial Rule 52(A), we apply a two-tiered standard of review. In re

Paternity of C.S., 964 N.E.2d 879 (Ind. Ct. App. 2012), trans. denied. First, we consider

whether the evidence supports the findings, and second, whether the findings support the

judgment. Id. The trial court’s findings and conclusions will be set aside only if they are

clearly erroneous—that is, where a review of the record leaves us with a firm conviction

that a mistake has been made. In re Paternity of D.T., 6 N.E.3d 471 (Ind. Ct. App. 2014).

In conducting our review, we will neither reweigh the evidence nor judge the credibility

of witnesses. Id. Instead, we will consider only the evidence favorable to the trial court’s

judgment. Id.

                                              5
                                               1.

          Mother first argues that the trial court abused its discretion by admitting evidence

concerning facts existing before the entry of the prior custody order. This court reviews a

trial court’s admission of evidence for an abuse of discretion. In re Paternity of H.R.M.,

864 N.E.2d 442 (Ind. Ct. App. 2007). A trial court abuses its discretion when its decision

is clearly erroneous, or against the logic and effect of the facts and circumstances before

it. Id.

          Mother argues certain evidence was inadmissible because it related to facts and

conditions existing before the entry of the previous custody order. As an initial matter,

we note that Mother did not object at trial to the admission of some of the complained-of

evidence on the basis she now asserts on appeal. For example, Mother objected to

Father’s Exhibit P on the basis that it had not been provided during pretrial discovery,

and she objected to Father’s Exhibits M and U on foundational grounds. It is well settled

that a party may not object to the admission of evidence on one basis at trial and assert a

different basis on appeal. See Francies v. Francies, 759 N.E.2d 1106, 1113 (Ind. Ct.

App. 2001) (explaining that a “party may not object based upon one ground at trial and

argue a different basis upon appeal”), trans. denied. Moreover, Mother did not object to

the admission of Father’s Exhibit Q at all, and she stipulated to the admission of Father’s

Exhibit AA. Her arguments concerning the admissibility of these exhibits are therefore

waived. See id. (explaining that “[f]ailure to object at trial results in waiver of the issue

upon appeal”).



                                               6
       To the extent Mother has preserved her claims of error regarding the remaining

exhibits and testimony, they are without merit. Ind. Code Ann. § 31-14-13-9 (West,

Westlaw current with all 2014 Public Laws of the 2014 Second Regular Session and

Second Regular Technical Session of the 118th General Assembly), provides as follows:

       In a proceeding for a custody modification, the court may not hear evidence
       on a matter occurring before the last custody proceeding between the
       parties unless the matter relates to a change in the factors relating to the
       best interests of the child as described in section 2 and, if applicable,
       section 2.5 of this chapter.

In Dwyer v. Wynkoop, 684 N.E.2d 245, 249 (Ind. Ct. App. 1997), trans. denied, this court

interpreted nearly identical language appearing in the dissolution statutes and reasoned as

follows:

       [B]ecause this section refers to “the last custody proceeding,” it does not
       necessarily apply to situations where custody was originally determined
       solely by stipulation of the parents without further inquiry by the trial court.
       This provision simply illustrates the principle of res judicata which prevents
       unnecessary relitigation of issues that have been previously litigated. This
       principle seems especially significant in light of the particularly disruptive
       effect that relitigation of custody matters may have on the parties involved.
       Therefore, when parents stipulate as to who will have custody of the child
       and the trial court grants a summary dissolution on the basis of such
       agreement without hearing evidence on the issue of custody, there is no
       “custody proceeding” that would activate this section of the statute. Thus,
       this section does not apply to situations where custody was originally
       determined solely by stipulation of the parties.

(citations omitted). Thus, the court held that “when material information related to one of

the statutory factors comes to the attention of the trial court for the first time while

evaluating a petition for modification for custody, such new information may constitute a

substantial change in that factor for the purposes of the modification statute.” Id.



                                              7
       In this case, as in Dwyer v. Wynkoop, custody was originally established by an

agreed order, and no contested hearing was held until the instant motions were filed.

Accordingly, the statute precluding consideration of circumstances existing at the time of

the prior custody order is inapplicable. To the extent Mother argues that consideration of

such evidence offends common law principles of res judicata, we note that in Dwyer v.

Wynkoop, this court explained that “we do not find that the consideration of critical

information about the child’s current circumstances previously unknown to the trial court

constitutes relitigation of a previous custody determination, especially when custody was

stipulated to by the parties[.]” Id.

       Moreover, I.C. § 31-14-13-9 contains an exception allowing the consideration of

circumstances existing before the previous custody order where such evidence is related

to a change in the statutory factors relating to the best interests of the child set forth in

I.C. § 31-14-13-2 (West, Westlaw current with all 2014 Public Laws of the 2014 Second

Regular Session and Second Regular Technical Session of the 118th General Assembly).

I.C. § 31-14-13-2 provides that the court “shall consider all relevant factors,” including,

among other things, the child’s adjustment to home, school, and community and the

child’s interrelationship with his or her parents and siblings. In this case, the complained-

of evidence was relevant to show Mother’s long-standing pattern of dishonesty, which

the trial court found has led to instability in Child’s life and jeopardized the Child’s

relationships with Father and other family members.              Accordingly, the evidence

“relate[d] to a change in the factors relating to the best interests of the child[.]” I.C. § 31-

14-13-9. See also Parks v. Grube, 934 N.E.2d 111, 117 (Ind. Ct. App. 2010) (finding no

                                               8
error in the consideration of facts occurring before previous custody order because the

evidence was considered “in the context of its continuing effect on the Children”

(emphasis in original)); Wiggins v. Davis, 737 N.E.2d 437, 441 (Ind. Ct. app. 2000)

(finding no error in consideration of events occurring before the previous custody order

because the events “had a connection to” subsequent events). For all of these reasons, the

trial court did not err in considering evidence of circumstances existing prior to the entry

of the agreed custody order.

                                             2.

       Mother next argues that the trial court abused its discretion in denying her request

to relocate with Child. Pursuant to I.C. § 31-14-13-10 (West, Westlaw current with all

2014 Public Laws of the 2014 Second Regular Session and Second Regular Technical

Session of the 118th General Assembly), if an individual who has been awarded custody

or parenting time in a paternity action intends to move his or her residence, the individual

must file a notice of intent with the trial court clerk and send a copy of the notice to each

non-relocating individual in accordance with Ind. Code ch. 31-17-2.2.           If the non-

relocating parent does not file a motion to prevent relocation, the relocating parent who

has custody of the child may relocate. Ind. Code Ann. § 31-17-2.2-5 (West, Westlaw

current with all 2014 Public Laws of the 2014 Second Regular Session and Second

Regular Technical Session of the 118th General Assembly). Where, as here, the non-

relocating parent files a motion to prevent relocation, the relocating parent must first

prove “that the proposed relocation is made in good faith and for a legitimate reason.” Id.



                                             9
If the relocating parent makes such a showing, “the burden shifts to the nonrelocating

parent to show that the proposed relocation is not in the best interest of the child.” Id.

       I.C. § 31-17-2.2-1(b) (West, Westlaw current with all 2014 Public Laws of the

2014 Second Regular Session and Second Regular Technical Session of the 118th

General Assembly) provides in relevant part as follows:

       (b) Upon motion of a party, the court shall set the matter [of a relocating
       individual’s intent to move] for a hearing to review and modify, if
       appropriate, a custody order . . . . The court shall take into account the
       following in determining whether to modify a custody order . . . :
              (1) The distance involved in the proposed change of residence.
              (2) The hardship and expense involved for the nonrelocating
              individual to exercise parenting time or grandparent visitation.
              (3) The feasibility of preserving the relationship between the
              nonrelocating individual and the child through suitable parenting
              time and grandparent visitation arrangements, including
              consideration of the financial circumstances of the parties.
              (4) Whether there is an established pattern of conduct by the
              relocating individual, including actions by the relocating individual
              to either promote or thwart a nonrelocating individual’s contact with
              the child.
              (5) The reasons provided by the:
                      (A) relocating individual for seeking relocation; and
                      (B) nonrelocating parent for opposing the relocation of the
                      child.
              (6) Other factors affecting the best interest of the child.

The “[o]ther factors affecting the best interest of the child” include, by implication, the

applicable factors set forth for custody determinations and modifications, which, for

paternity actions, are codified at I.C. § 31-14-13-2 (West, Westlaw current with all 2014

Public Laws of the 2014 Second Regular Session and Second Regular Technical Session

of the 118th General Assembly). See T.L. v. J.L., 950 N.E.2d 779 (Ind. Ct. App. 2011).




                                             10
I.C. § 31-14-13-2 provides that the court “shall consider all relevant factors,” including

specifically the following:

        (1) The age and sex of the child.
        (2) The wishes of the child’s parents.
        (3) The wishes of the child, with more consideration given to the child’s
        wishes if the child is at least fourteen (14) years of age.
        (4) The interaction and interrelationship of the child with:
               (A) the child’s parents;
               (B) the child’s siblings; and
               (C) any other person who may significantly affect the child’s best
               interest.
        (5) The child’s adjustment to home, school, and community.
        (6) The mental and physical health of all individuals involved.
        (7) Evidence of a pattern of domestic or family violence by either parent.
        (8) Evidence that the child has been cared for by a de facto custodian, and if
        the evidence is sufficient, the court shall consider the factors described in
        section 2.5(b) of this chapter.

        In this case, the trial court made no finding that Mother’s request to relocate was

not made in good faith or for a legitimate reason. Instead, the trial court found that the

relocation was not in Child’s best interests. Mother asserts that the trial court did not

consider the necessary statutory factors in making this ruling. To the contrary, the trial

court’s findings make it amply clear that it considered the appropriate factors. Not only

did the trial court cite the statutory provisions,3 but it also made specific findings

incorporating their language. With respect to I.C. § 31-17-2.2-1(b), the trial court found

that the move would not allow Father to exercise parenting time in the same manner he



3
 We note that the trial court mistakenly cited I.C. § 31-17-2-8 (West, Westlaw current with all 2014
Public Laws of the 2014 Second Regular Session and Second Regular Technical Session of the 118th
General Assembly), which applies to custody decisions in dissolution actions. The statutes governing
child custody in paternity proceedings are found in Article 14 of Title 31. Although the citation to I.C. §
31-17-2-8 is technically incorrect, the error is of no consequence here because I.C. § 31-17-2-8 and I.C.
31-14-13-2 are identical in substance, and nearly so in wording.


                                                    11
had previously and that Mother demonstrated a pattern of thwarting Father’s contact with

Child. The trial court also made findings with respect to other factors affecting Child’s

best interests, including specifically the negative impact the move would have on Child’s

relationships with Son and with both sets of grandparents, Child’s adjustment to her

home, school, and community, and the fact that Mother was ineligible for the job she

claimed was waiting for her in St. Louis due to her multiple felony convictions. Mother’s

argument that the trial court failed to consider the appropriate factors is without merit.

       Next, Mother challenges some of the trial court’s specific findings. With respect

to the trial court’s findings concerning Mother’s statement that she had no felony

convictions and would not be eligible for the job waiting for her in St. Louis if she did,

Mother claims that she “believed she was charged with a felony that had been reduced to

a misdemeanor” and that “[t]his is nothing more than honest oversight.” Appellant’s

Brief at 20. Given that Mother has six felony convictions in two different counties, her

assertion in this regard strains credulity, and, in any event, is nothing more than a request

to reweigh evidence. Nor was the trial court obligated to credit or attribute significant

weight to Mother’s testimony that Austin’s income was sufficient to support Mother and

Child in the event that Mother lost her job.

       Mother also takes issue with the trial court’s finding that relocation would

negatively impact Child’s relationships with Son and both sets of her grandparents. For

the most part, Mother does not dispute the accuracy of the finding, but instead argues that

the trial court should have attributed more weight to the fact that Mother “is and has been

the only consistent thing in the minor child’s life since her birth.” Id. at 20. This is

                                               12
simply a request to reweigh the evidence. Moreover, even if Mother’s assertion in this

regard is true, it is attributable in significant part to the instability in Mother’s life and the

fact that Mother initially lied to Father about his paternity and did not tell him the truth

until Child was approximately two years old. Since Mother informed Father of his

paternity, he and his family have become an important and positive part of Child’s life.

Mother also notes that her parents testified that they did not feel that the relocation would

impact their relationship with Child because St. Louis is not that far away and they would

continue to see her regularly. The trial court was not obligated to credit the maternal

grandparents’ testimony in this regard, particularly in light of their obvious motivation to

provide support for their daughter. Moreover, Mother’s father testified that St. Louis is

two and one-half hours away from Evansville. Mother’s father testified further that he

visits with Child two or three days per week during the summer. It is difficult to imagine

that such a distance would have no impact on the maternal grandparents’ relationship

with Child.

       Mother also challenges the trial court’s finding that Mother exhibited a consistent

pattern of attempting to thwart Father’s relationship with Child. Mother notes that the

trial court found that Mother does not allow Father additional parenting time. Again, she

does not seem to dispute the trial court’s findings, but instead argues that Father does not

allow her additional parenting time either, and that he did not honor the right of first

refusal set forth in the initial agreed custody order. Again, this is a request to reweigh the

evidence. Moreover, the testimony concerning additional parenting time was not the only

evidence supporting the trial court’s finding in this regard. Mother lied to Father about

                                               13
his paternity and did not inform him that he was Child’s father until Child was

approximately two years old, and Mother has lied to several other people concerning

Child’s paternity. The evidence also indicated that Mother has lied to Father about

Child’s medical condition, going so far as to tell him that Child was out of town when she

was in fact hospitalized. Mother has also refused to refer to Child by Father’s last name,

and Father has heard Child repeat negative things Mother says about Father. The trial

court’s finding that Mother has acted to thwart Father’s relationship with Child was not

clearly erroneous.       For all of these reasons, the trial court’s ultimate finding that

relocation to St. Louis was not in Child’s best interests was not an abuse of discretion.

                                                   3.

        Mother also argues that the trial court abused its discretion when it modified

physical custody in Father’s favor.4 Our standard of review is well settled:

        When reviewing a custody determination, we afford the trial court
        considerable deference as it is the trial court that observes the parties’
        conduct and demeanor and hears their testimonies. Kondamuri v.
        Kondamuri, 852 N.E.2d 939, 945–46 (Ind. Ct. App. 2006). We review
        custody modifications for an abuse of discretion “with a preference for
        granting latitude and deference to our trial judges in family law matters.”
        Werner v. Werner, 946 N.E.2d 1233, 1244 (Ind. Ct. App. 2011) (quoting
        K.I. ex rel. J.I. v. J.H., 903 N.E.2d 453, 457 (Ind. 2009)), trans. denied. We
        will not reweigh the evidence or judge the credibility of witnesses.
        Kondamuri, 852 N.E.2d at 946. Rather, we will reverse the trial court’s
        custody determination based only upon a trial court’s abuse of discretion
        that is “clearly against the logic and effect of the facts and circumstances or

        4
          Mother addresses the questions of custody modification and the denial of her request to relocate
as a single issue. We note, however, that Father’s petition to modify custody predated Mother’s request
to relocate, and the trial court awarded Father sole physical custody of Child even if Mother chose not to
move to St. Louis as planned. Because the trial court’s custody ruling was not dependent on Mother’s
request to relocate, we address the issue separately. There is, of course, some overlap between the facts
relevant to our analysis on both issues.


                                                   14
       the reasonable inferences drawn therefrom.” Id. “[I]t is not enough that the
       evidence might support some other conclusion, but it must positively
       require the conclusion contended for by the appellant before there is a basis
       for reversal.” Kirk v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002) (quoting
       Brickley v. Brickley, 247 Ind. 201, 210 N.E.2d 850, 852 (1965)).

In re Paternity of C.S., 964 N.E.2d at 883.

       Pursuant to I.C. § 31-14-13-6 (West, Westlaw current with all 2014 Public Laws

of the 2014 Second Regular Session and Second Regular Technical Session of the 118th

General Assembly), a trial court may modify a child custody order only upon a showing

that modification is in the child’s best interests and that there has been a substantial

change in one or more of the factors that the court may consider under I.C. § 31-14-13-2.

       Mother’s argument with respect to the trial court’s decision to modify custody is

premised entirely on her assertion that the court improperly considered evidence relating

to matters occurring prior to the agreed custody order, which we have already rejected.

In this case, the trial court made findings concerning Mother’s habitual lying and its

impact on Child. Specifically, the trial court found that “[t]he impact of [Mother’s]

untruthfulness was that the Mother’s life was and is often unstable and that [Child’s]

relationships with Father, her brother, Father’s family, and Father’s long-time girlfriend .

. . [are] being jeopardized.” Appellant’s Appendix at 69-70. This finding is supported by

the evidence. Mother’s marriage to Calvert ended as a direct result of her untruthfulness,

and the evidence presented at the hearing establishes that she has continued her pattern of

dishonesty in her current marriage by lying to her husband about the identity of Child’s

father. Mother has repeatedly lied to multiple people concerning the identity of Child’s

father, and she initially lied to Father about his paternity. Mother has also lied to Father

                                              15
concerning Child’s medical issues, and she was incarcerated for ninety days for lying to

the criminal court. Additionally, Mother has lied on her applications for several jobs, and

she has been fired from at least one job as a direct result of those lies. According to

Mother’s own testimony, her multiple felony convictions render her ineligible for the job

she claims is waiting for her in St. Louis. Moreover, Child has attended five different

day cares and/or preschools while in Mother’s custody, and Mother has refused to use

Child’s legal name after it was changed.

       The trial court did not abuse its discretion by considering evidence of Mother’s

ongoing pattern of dishonesty to be a predictor of her future dishonesty and instability,

nor did it err in finding that Mother has impeded Father’s involvement in Child’s life.

Since establishing paternity, Father has developed a strong relationship with Child and

demonstrated his ability and desire to provide a stable, healthy, and nurturing home for

her. Under the facts and circumstances of this case, we conclude that the trial court’s

findings that there has been a substantial change in the relevant factors relating to Child’s

best interests and that modification of custody was in Child’s bests interests were

supported by the evidence.

       Judgment affirmed.

KIRSCH, J., and CRONE, J., concur.




                                             16